Exhibit 99.1 WP Glimcher Closes 7-Year, $340 Million Unsecured Term Loan Facility COLUMBUS, OH – Dec. 14, 2015 – WP Glimcher (NYSE: WPG), a premier retail real estate investment trust specializing in the ownership, management and development of shopping centers, today announced that its operating partnership, Washington Prime Group, L.P., recently closed on a new seven-year, $340 million unsecured term loan facility. The Company borrowed $340 million under the facility, which matures in January 2023. Concurrent with the closing, the Company executed interest rate swap agreements totaling $340 million, which effectively fixes the interest rate on the term loan at 3.51% through the maturity of the facility. The interest rate may vary based upon any future changes to the Company’s credit rating. Proceeds from the financing were used to pay down outstanding amounts on its revolving credit facility, as well as for general corporate purposes. “This represents strategic capital for WP Glimcher, as it is attractively priced, extends our debt maturity profile and provides us with an improved liquidity position heading into 2016,” said CFO Mark Yale. The facility is led by PNC Capital Markets LLC, U.S. Bank National Association, Capital One, National Association, KeyBanc Capital Markets Inc. and SunTrust Robinson Humphrey, Inc., as joint lead arrangers and joint bookrunners, with PNC Bank, National Association serving as administrative agent, U.S. Bank National Association, Capital One, National Association, and KeyBank National Association serving as co-syndication agents, and SunTrust Bank serving as documentation agent. Other lenders participating in the facility include Huntington Bank, Regions Bank and TD Bank. About WP Glimcher WP Glimcher Inc. (NYSE: WPG) is a retail REIT and a recognized leader in the ownership, management, acquisition and development of retail properties, including mixed-use, open-air and enclosed regional malls as well as community centers. The Company owns and manages 121 shopping centers totaling more than 69 million square feet diversified by size, geography and tenancy. WP Glimcher combines a national real estate portfolio with an investment grade balance sheet, leveraging its expertise across the entire shopping center sector to increase cash flow through rigorous management of assets and provide new opportunities to retailers looking for growth throughout the U.S. Glimcher® is a registered trademark of the Company, and the trademark application for WP Glimcher is pending. Learn more at www.wpglimcher.com . Forward Looking Statements This news release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 which represent the current expectations and beliefs of management of WP Glimcher Inc. (“WPG”) concerning the proposed transactions, the anticipated consequences and benefits of the transactions and the targeted close date for the transactions, and other future events and their potential effects on WPG, including, but not limited to, statements relating to anticipated financial and operating results, the company’s plans, objectives, expectations and intentions, cost savings and other statements, including words such as “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “will,” “should,” “may,” and other similar expressions. Such statements are based upon the current beliefs and expectations of WPG’s management, and involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance, or achievements of WPG to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, without limitation: the ability to satisfy the conditions to transactions on the proposed terms and timeframe; the possibility that the transactions do not close when expected or at all; the ability to finance the transactions; the effect of the announcement of transaction(s) on the WPG’s relationships with their respective tenants, lenders or other business parties or on their operating results and businesses generally; changes in asset quality and credit risk; ability to sustain revenue and earnings growth; changes in political, economic or market conditions generally and the real estate and capital markets specifically; the impact of increased competition; the availability of capital and financing; tenant or joint venture partner(s) bankruptcies; the failure to increase mall store occupancy and same-mall operating income; risks associated with the acquisition, development, expansion, leasing and management of properties; changes in market rental rates; trends in the retail industry; relationships with anchor tenants; risks relating to joint venture properties; costs of common area maintenance; competitive market forces; the level and volatility of interest rates; the rate of revenue increases as compared to expense increases; the financial stability of tenants within the retail industry; the restrictions in current financing arrangements or the failure to comply with such arrangements; the liquidity of real estate investments; the impact of changes to tax legislation and WPG’s tax positions; failure to qualify as a real estate investment trust; the failure to refinance debt at favorable terms and conditions; loss of key personnel; material changes in the dividend rates on securities or the ability to pay dividends on common shares or other securities; possible restrictions on the ability to operate or dispose of any partially-owned properties; the failure to achieve earnings/funds from operations targets or estimates; the failure to achieve projected returns or yields on development and investment properties (including joint ventures); changes in generally accepted accounting principles or interpretations thereof; terrorist activities and international hostilities; the unfavorable resolution of legal proceedings; the impact of future acquisitions and divestitures; significant costs related to environmental issues; and other risks and uncertainties, including those detailed from time to time in WPG’s statements and periodic reports filed with the Securities and Exchange Commission, including those described under “Risk Factors”. The forward-looking statements in this communication are qualified by these risk factors. Each statement speaks only as of the date of this press release and WPG undertakes no obligation to update or revise any forward-looking statements to reflect subsequent events or circumstances. Actual results may differ materially from current projections, expectations, and plans, if any. Investors, potential investors and others should give careful consideration to these risks and uncertainties. FOR INFORMATION, CONTACT INVESTORS: Lisa A. Indest, CAO & Senior VP, Finance, 614.887.5844 or lisa.indest@wpglimcher.com Kimberly A. Green, Director of Investor Relations, 614.887.5647 or kim.green@wpglimcher.com MEDIA: Karen L. Bailey, VP, Communications & Marketing, 614.887.5847 or karen.bailey@wpglimcher.com Visit WP Glimcher at: www.wpglimcher.com ### 2
